Citation Nr: 0215155	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a rib disability.

3.  Entitlement to service connection for residuals of a 
skull injury.

4.  Whether the veteran is competent for VA benefits 
purposes.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 decision by the RO in Pittsburgh, 
Pennsylvania which denied service connection for PTSD, a rib 
disability, and residuals of a skull injury.  The veteran 
initially requested a Board hearing, but by a statement 
received in October 2002, he withdrew his hearing request.

This case also comes to the Board on appeal from a July 2000 
RO decision which determined that the veteran was not 
competent to handle disbursement of funds.  

The Board notes that in August 1999, the veteran submitted a 
notice of disagreement with respect to the issues of 
entitlement to service connection for a head disability, a 
neck disability, a shoulder disability, a chronic foot 
infection, rheumatoid arthritis, and peripheral neuropathy, 
and with respect to the issue of entitlement to a total 
disability compensation rating based on individual 
unemployability (TDIU rating).  These issues will be 
addressed in the remand portion of this decision.

Finally, the Board notes that in May 2000, the veteran 
submitted a notice of disagreement with respect to the issue 
of entitlement to special monthly pension by reason of being 
in need of regular aid and attendance, which was denied in a 
March 2000 rating decision.  This issue will be addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran does not have the mental capacity to contract 
or to manage his affairs, including disbursement of funds, 
without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 C.F.R. § 
3.353 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claims.  In 
the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
demonstrate his competency for VA purposes.  The Board 
concludes that discussions as contained in the rating 
decision, in the statement of the case, and in correspondence 
to the veteran, have provided him with sufficient information 
regarding the applicable rules.  The veteran has submitted 
written arguments.  The letters and the statement of the case 
provided notice to the veteran and his fiduciary of what was 
revealed by the evidence of record.  Additionally, these 
documents notified them why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board concludes that 
the notice provisions of the VCAA and companion regulation 
have been satisfied in this case to the extent possible.  Id.  
Based on the entire record, the Board finds that all relevant 
evidence has been developed to the extent possible, and the 
duty to assist provisions of the VCAA and implementing 
regulation have been satisfied.

Factual Background

The evidence shows that the veteran has no established 
service-connected disabilities.  He has not worked in many 
years, and has been in receipt of non-service-connected 
pension benefits since 1980.  He has also been receiving 
disability benefits from the Social Security Administration 
(SSA) since 1980, based on a primary diagnosis of organic 
brain syndrome and a secondary diagnosis of a major 
depressive episode.  He was found to have been disabled since 
March 1980.  Medical records show that he has been treated 
for multiple medical conditions.

By a statement dated in May 1993, the veteran's spouse stated 
that he had numerous physical and mental problems for many 
years and had not worked in years.  She said he was mentally 
incompetent, and that he received SSA benefits for such 
condition.  She stated that his SSA check was payable to her 
because he was "not responsible."

In July 1997, a private physician, J. K. Karschner, MD, noted 
that the veteran was alert and oriented.

By a statement received in January 1998, the veteran's son 
stated that the veteran had not worked in 20 to 25 years.  He 
stated that even as a child, he was aware that his father 
(the veteran) was receiving SSA benefits.  He noted that the 
veteran was incapable of dressing himself or taking care of 
himself.

At a March 1998 VA psychiatric examination, the examiner 
noted that the veteran was a poor informant and was poorly 
oriented.  He did not know the current date or day of the 
week, and did not know the city where he was currently being 
examined.  His concentration was poor, and he was unable to 
add single-digit numbers correctly.  He could not repeat 
three words after the examiner said them.  Insight and 
judgment were poor.  The pertinent diagnoses were dementia 
due to head trauma, PTSD, and antisocial personality 
disorder.  The examiner opined that the veteran's level of 
functioning was poor primarily because of his dementia.  He 
indicated that the veteran should not be considered to be 
competent for VA purposes.

By statements received in September 1999, the veteran's son 
stated that his parents were separated and that the veteran 
was unable to take care of himself.  He said the veteran 
could not be trusted outside by himself.  He said they paid 
his bills for him, dressed him, took him places, cooked for 
him and "everything else."

During a January 2000 VA examination, the examiner noted that 
the veteran was a poor historian and had difficulty following 
the examination process.  He was unable to stated the name of 
the city or county where he lived.  He was unable to provide 
any information regarding his marital status or whether he 
had any children.  He reported that he had difficulty with 
self-care.  The examiner opined that the veteran was most 
likely not able to attend to his own financial needs.

In a March 2000 rating decision, a finding of incompetency 
was proposed.  By letter to the veteran dated in April 2000, 
the veteran was notified of this proposed action; his then 
representative was also notified.  The veteran was notified 
that he was entitled to a personal hearing on this issue.

In April 2000, the veteran requested another VA examination.

By a statement dated in April 2000, the veteran's son said 
that he would take responsibility as to his father's VA 
pension payments.

At a June 2000 VA psychiatric examination, the examiner noted 
that the veteran gave a very inconsistent presentation 
psychiatrically.  He said that the veteran generally declined 
to cooperate despite being rather verbal and coherent outside 
of the interview.  The veteran did not know the date 
initially, but eventually gave it correctly.  He was oriented 
to location.  He could not follow a three-step command, could 
not repeat a series of digits, and could not perform serial 
sevens or serial threes.  The examiner noted that many of the 
veteran's responses were unlikely and seemed crafted to 
obtain a financial secondary gain.  He indicated that based 
on this interview it was not possible to provide a confident 
evaluation of the veteran's mental status, and it was 
impossible to make a determination about his ability to 
manage his financial affairs independently.  The pertinent 
diagnoses were factitious disorder, rule out malingering, and 
passive aggressive personality disorder.

In a July 2000 rating decision, the RO determined that the 
veteran was not competent to handle disbursement of funds.  
The veteran was notified of this decision in August 2000.  In 
August 2000, the veteran's son was appointed as his fiduciary 
for his pension benefits.  

By a statement received in September 2000, the veteran said 
he was having trouble but that his fingers were the problem.  
He said they were a lot better now and he could take care of 
himself.  By a letter to a U.S. Senator received in January 
2001, the veteran said that he had obtained a "famous 
criminal attorney.....F. Lee Bailey" to represent him before 
the VA. 

A statement of the case was issued to the veteran in February 
2002.

On his VA Form 9 dated in March 2002, in the box entitled 
"Here is why I think that VA decided my case incorrectly:", 
the veteran wrote, "I have no idea how would I know this".  
He enclosed a copy of the recent statement of the case, and 
annotated this copy to the effect that he had been dealing 
with VA for too long, that he was deaf in one ear, and that 
he wanted VA to provide evidence that he ever had an alcohol 
problem.

Analysis

The veteran has been rated incompetent for VA benefits 
purposes, and claims competency status should be restored.

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a) (2001).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(2001).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities. 38 C.F.R. § 3.353(c) (2001).  
Determinations as to incompetency should be based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id.

The Board finds that due process has been satisfied, as the 
veteran was notified of the proposed action regarding his 
competency, and given the opportunity to have a personal 
hearing as to this issue, pursuant to 38 C.F.R. § 3.353(e).  
The veteran did not request a hearing.

A careful review of all of the evidence of record leaves no 
doubt that the veteran is currently incapable of 
administering his VA benefits. The veteran's assertions as to 
his competency do not constitute competent medical evidence.  
See 38 C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. App. 525, 
529 (1996).  The medical evidence shows that VA examiners in 
March 1998 and January 2000 determined that the veteran was 
not competent for VA purposes.  In June 2000, a VA examiner 
indicated that the veteran's presentation was very 
inconsistent, and that it was impossible to make a 
determination about his ability to manage his financial 
affairs independently.  The veteran's wife and son have both 
indicated that the veteran is unable to manage his own 
affairs.

The Board finds that the preponderance of the evidence 
establishes that the veteran lacks the mental capacity to 
contract or to manage his own affairs, including disbursement 
of funds without limitation.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Restoration of competency for VA benefits purposes is denied.

REMAND

With respect to the issues of entitlement to service 
connection for PTSD, a rib disability, and residuals of a 
skull injury, the Board notes that additional pertinent 
evidence was received at the RO subsequent to the August 1999 
statement of the case.  Such evidence includes a stressor 
statement received in December 1999, and VA examinations 
performed in January 2000 and June 2000, as well as other 
pertinent documents.  The issues of entitlement to service 
connection for PTSD, a rib disability, and residuals of a 
skull injury must be remanded to the RO for consideration of 
additional evidence, readjudication, and a supplemental 
statement of the case.  38 C.F.R. §§ 19.9, 19.31 (2001).  The 
RO should ensure that the veteran and his custodian have been 
notified of evidence required to substantiate the claims, 
that all relevant evidence has been developed to the extent 
possible, and that the duty to assist provisions of the VCAA 
and implementing regulation have been satisfied.

With respect to the claims for entitlement to service 
connection for a head disability, a neck disability, a 
shoulder disability, a chronic foot infection, rheumatoid 
arthritis, and peripheral neuropathy, and for entitlement to 
TDIU rating, the Board notes that such were denied in an 
August 1999 RO letter decision.  The veteran submitted an 
notice of disagreement with respect to these issues in August 
1999.  The Board notes that some of these issues were 
previously denied.  The RO should determine whether any of 
the prior denials became final, and whether new and material 
evidence has been submitted to reopen the claims.  See 
38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156 (2001).  
The RO should promulgate a statement of the case on these 
issues, and provide the veteran with an opportunity to 
perfect an appeal of these issues by submission of a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 19.26, 19.29, 19.30 (2001); Manlincon v. West, 12 
Vet. App. 238 (1999).

With respect to the claim of entitlement to special monthly 
pension by reason of being in need of regular aid and 
attendance, the Board notes that such was denied in a March 
2000 RO decision.  The veteran was notified of this decision 
by letter dated in April 2000.  The veteran submitted a 
notice of disagreement with respect to this claim in May 
2000.  The RO should promulgate a statement of the case on 
this issue, and provide the veteran with an opportunity to 
perfect an appeal of this issue by submission of a timely 
substantive appeal.  Id.

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed.

2.  The RO should readjudicate the claims 
for service connection for PTSD, a rib 
disability, and residuals of a skull 
injury, taking into account all the 
evidence received since the statement of 
the case.  If the RO continues to deny 
these claims, it should provide the 
veteran and his fiduciary with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before these issues are returned to the 
Board.

3.  The RO should provide the veteran 
with a statement of the case (with 
consideration of whether any of the prior 
denials of these claims became final and 
whether new and material evidence has 
been presented) on the issues of 
entitlement to service connection for a 
head disability, a neck disability, a 
shoulder disability, a chronic foot 
infection, rheumatoid arthritis, and 
peripheral neuropathy, entitlement to a 
TDIU rating, and entitlement to special 
monthly pension by reason of being in 
need of regular aid and attendance.  He 
should be given an opportunity to perfect 
an appeal of such issues by filing a 
timely substantive appeal.  These issues 
should be certified to the Board for 
appellate review only if he perfects an 
appeal on these issues. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



